Judgment unanimously affirmed. Memorandum: The court properly accepted defendant’s plea of guilty to one count of burglary in the second degree in full satisfaction of the indictment. Contrary to defendant’s contention, his recitation of the events underlying the crime did not indicate that his level of intoxication negated the essential element of intent (cf., People v Benton, 143 AD2d 526; People v Tomaino, 134 AD2d 859). Consequently, there was no duty upon the court to make further inquiry prior to accepting defendant’s guilty plea (see, People v Lopez, 71 NY2d 662, 666; People v Beasley, 25 NY2d 483). Finally, we reject defendant’s claim that the sentence imposed was unduly harsh and excessive (see, People v Farrar, 52 NY2d 302, 305; People v Martinez, 124 AD2d 505, 506). (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — burglary, second degree.) Present — Doerr, J. P., Denman, Boomer, Balio and Davis, JJ.